 MIDLAND BROADCASTING COMPANY455MIDLAND BROADCASTINGCOMPANYandAMERICANFEDERATION OF RADIOARTISTS, KANSAS CITY LOCAL, A. F. OF L.CaseNo. 17-CA-17.February07,1951Decisionand OrderOn February 8, 1950, Trial Examiner Myers D. Campbell, Jr.,issued his Intermediate Report in the above-entitled case, copy ofwhich is attached, finding that the Respondent had not engaged inany of the unfair labor practices alleged in the complaint, and recom-mending that the complaint be dismissed in its entirety.The GeneralCounsel and American Federation of Radio Artists, A. F. of L., filedexceptions to the Intermediate Report together with supporting briefs.The Respondent filed a brief and reply brief in support of the Inter-mediate Report.All parties participated in oral argument before the Board onSeptember 8, 1950.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the briefs and exceptions, the contentions advanced atoral arguments, and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Examiner,with the following additions and modifications :1.The General Counsel and the Union contend that the Respondentviolated Section 8 (a) (5) and (1) of the Act by executing and con-tinuing in effect individual or "talent" contracts with its staff actorsand singers, notwithstanding that the Union was the exclusive bar-gaining agent of such artists.In agreeing with the Trial Examiner's-finding that the Respondent did not violate the Act in this respect, weare particularly persuaded by the following considerations :Section 6 of the 1946 and 1948 contracts between the Union andthe Respondent covering its staff artists expressly authorized directnegotiations between the Respondent and the artists.'The Union andour dissenting colleagues do not question the fact that, under the spe-cial circumstances present in this industry, these individual bargaining1 Section 6 of the 1946 and 1948 union contracts reads as follows :...The Company agrees that no staff artist will be employed or engaged at StationKMBC upon terms and conditions less favorable to the staff artist than those set forthin Schedule I. . . . The Company further agrees that nothing in this contract shallbe deemed to prevent any staff artist from negotiating for or obtaining better termsthan the minimum terms provided herein....(1946 contract )The Company agrees that no full-time staff artist will be employed...upon termsand conditions less favorable to the full-time staff artist than those contained in thiscontract and Schedule I . . . and that the Company further agrees that nothing inthis contract shall be deemed to prevent any full-time staff artist from negotiatingfor or obtaining better terms than the minimum terms provided herein. (1948contract.)93 NLRB No. 65. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovisions were themselves consistent with the Respondent's bargain-ing obligations under the Act.They are expressly limited, however, to the negotiation of betterterms than those contained in the union contracts.Relying on thisauthorization, the Respondent negotiated individual, or "talent," con-tractswith its artists.Generally speaking, these talent contractsdiffered from the union contracts in that they afforded the artist anopportunity to earn a bonus over and above the minimum rates of payguaranteed by the union contracts, but at the same time imposed cer-tain restrictions on the artist, designed in general to assure that theRespondent would receive the exclusive benefit of its investment inthe artist.The General Counsel contends, however, that certain provisions ofthe talent contracts are less favorable than the union contracts, andthat in negotiating and continuing such provisions in effect the Re-spondent has therefore exceeded the scope of its authority to negotiatedirectly with individual artists forbetterterms, thereby violatingSection 8 (a) (5) and (1) of the Act.We do not agree that thepresent record supports that contention.Among the provisions of the talent contracts claimed to be lessfavorable are those relating to the artists' compensation.However,we agree with the Trial Examiner that the talent contracts, as admin-istered by the Respondent, have not had the effect of reducing anyartist's pay below the union minimum.The General Counsel contends further that the talent contracts areless favorable in that they impose certain restrictions on the artist'sfreedom to sell his services on the open market, both during his em-ployment by the Respondent and for some time thereafter.Assumingthat these restrictions are in derogation of the provisions of the unioncontracts, we nevertheless find that the General Counsel has not estab-lished by the preponderance of the evidence that, in negotiating ormaintaining the talent contracts in effect, the Respondent exceededthe scope of its authority under Section 6 of the union contracts tobargain directly with its artists with respect tobetterormore favorableterms than those contained in the union contracts. ,It is not sufficient, in our opinion, to show that a particular provisionof the talent contracts, taken by itself, is less favorable than a particu-lar term of the union contract.The talent contracts are self-con-tained, collateral agreements, conferring certain benefits upon theartists'in the form of a bonus arrangement, in consideration for whichthe artists accept certain responsibilities and restrictions.If we wereto strike down the burdensome provisions and leave only the bonusprovisions of the talent contracts in effect, we would be making a newand different contract for the parties.That is not the function ofthis Board. MIDLAND BROADCASTING COMPANY457It is not without significance that while the union contract estab-lished grievance machinery, it does not appear from the record thatthe question whether the talent contracts are less favorable than theunion contracts has been taken up by the Union, or by any artist, asa grievance.This is not the sort of controversy which CongressestablishedthisBoard to consider or decide.2We find, therefore, in agreement with the Trial Examiner, that theRespondent did not violate the Act by negotiating the talent contractsor by continuing them in effect.2.We agree with the Examiner's finding that during the 1948 con-tract negotiations there was no refusal by the Respondent to bargainconcerning changes in the talent contracts.We rely, however, solelyon the following considerations :The Uniondoes not contendthat theRespondent refused duringthe 1948 contract negotiations to discuss the changes in the talentcontracts; in fact, the Union asserts that the Respondent agreedorally during those negotiations to make certain changes in the talentcontracts.The gravamen of the Union's case on this point is simplythat the Respondent refused to put into effect the changes to whichit had allegedly orally agreed.Assuming that there was such refusalby the Respondent to effectuate an oral agreement, that fact alonewould not be sufficient evidence of a refusal to bargain.Section 8(d) of the Act defines the obligation to bargain collectively as includ-ing the "execution of a written agreement incorporating any agree-ment reachedif requested by either party"(emphasis supplied).Here there is no evidence that the Union requested the Respondent toreduce the oral agreement to writing.3.The General Counsel contends that theRespondent,during theterm of the 1948 contract, unlawfully refused to bargain with theUnion concerning changes in the provisions of the talent contracts.The Trial Examiner made no specific finding on this point.The record shows that during April 1949, Union RepresentativeRoberts requested a meeting with the Respondent to discuss terms ofemployment allegedly not covered by the union contract, referringspecifically to the provisions of the talent contracts.On April 25,the Respondent, while maintaining that the Union's request was"improper" and"contrary to the express provisions of our existingagreements,"agreed to meet for the purpose of explaining its position,and the parties met on April 27.The only evidence in the record as to what occurred at the April 27meeting is contained in a letter of May 9, 1949, from the Union tothe Respondent,in which it is alleged that after the Union stated itsdemands for changes in the talent contracts,the Respondent suggested2ConsolidatedAircraftCorporation,47NLRB 694. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDanother conference.We cannot, however, consider such self-servingstatements in a letter by the Union as competent evidence of whatoccurred at the April 27 meeting.Absent any competent evidenceto the contrary, we will not infer that the Respondent, even assumingthat it was required to do so at all, did not bargain in good faith onthat occasion.We find, therefore, that it has not been establishedby the preponderance of the evidence that the Respondent unlawfullyrefused to bargain with the Union during the term of the 1948 contractconcerning changes in the talent contracts .84.We agree with the Trial Examiner's finding that the dischargeof Durkin was not due to union activity but to his frequent referencestoRespondent's management and policies in profane and abusiveterms, and that his discharge was therefore not in violation of the Act.It is clear from the record that such references were made by Durkin,not only in connection with the discussion of grievances, but also onother occasions, and that they occurred, on at least one occasion, inthe artists' lounge, which was open to the public.We are accordingly not required to decide in this case whetherSection 8 (a) (3) would be violated by the discharge of an employeefor using offensive language of the sort that Durkin indulged in, wheresuch language is usedonlyin connection with the presentation ofgrievances or other concerted activities.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board orders that° the complaint in this case against theRespondent, Midland Broadcasting Company, be and it hereby is,dismissed.MEMBERS HOUSTON and STYLES, dissenting in part :We disagree with the decision of the majority of the Board in thiscase insofar as it finds that the Respondent did not violate Section 8(a) (5) of the Act by negotiating, executing, and continuing in effectcertain provisions of its individual contracts with its staff artists ata time when the Union was the acknowledged statutory bargainingrepresentative of such artists.It is well settled that the statutoryrepresentative has the exclusive right to bargain for the employeesit represents, and that any direct negotiations between an employerI In view of this finding,it is not necessary for us to considerwhether theUnion'sproposed changes inthe talent contracts constitutedmodificationsin the terms of theexistingunion contract within themeaning of Section 8(d) of the Act, which provides thatthe duty to bargain collectively"shall notbe construedas requiringeither partyto discussor agree toany modificationof the terms and conditionscontainedin a contract for afixed period. . . . MIDLAND BROADCASTING COMPANY459and such employees is in derogation of that right, and hence violative,of Section 8 (a) (5).'The Respondent contends, however, that various provisions in its1946 and 1948 contracts with the Union authorized the Respondentto negotiate and execute all the provisions of such individual "talent"contracts.The Respondent relies principally on the following language ofSection 6 of the 1946 and 1948 union contracts :... The Company agrees that no staff artist will be employedor engaged at Station KMBC upon terms and conditions less f a-vorable to the staff artist than those set forth in Schedule I... .The Company further agrees that nothing in this contract shallbe deemed to prevent any staff artist from negotiating for orobtaining better terms than the minimum terms providedherein. . . . (1946 contract.)... The Company agrees that no full-time staff artist will beemployed . . . upon terms and conditions less favorable to thefull-time staff artist than those contained in this contract andschedule I . . . and the Company further agrees that nothingin this contract shall be deemed to prevent any full-time staffartist from negotiating for or obtaining better terms than theminimum terms provided herein. (1948 contract.)We construe these provisions as permitting the Respondent tonegotiate and execute contracts with individual artists, but only insofaras they (1) relate to matters covered by the union contracts, and (2)provide terms more favorable than those contained in the union con-tracts.Under this view, negotiations by the Respondent with indi-vidual artists were not authorized by the union contracts if (1) theydid not relate to matters covered by such contracts, or (2) they didrelate to such matters, but involved terms not more favorable to theartist than the terms contained in such contracts.Such a view not only accords with our settled policy of construingstrictly any waiver by a union of its rights under the Act," but alsoconstitutes the most reasonable interpretation of the meaning of theforegoing quoted provisions.There can be no question that suchprovisions did not authorize the negotiation of an individual contractprovision which, while relating to a matter covered by the unioncontract-such as wages-was not more favorable than the terms ofthe union contract.The union contracts are unequivocal on this point.As to matters not covered by the union contracts-e. g., the artists'sproperty right in his own compositions, his right to seek other em-ployment after leaving Respondent's employ-there was no warrant4 J. I Case Co v. N L. R. B ,321 U. S 332 ;Medo Photo Supply Corp.v.N.L.R. B., 321U. S. 678. SeeOrder of Railroad Telegraphers v. Railway Express Agency,Inc.,321U. S. 342.0Tide Water Associated Oil Company,85 NLRB 1096. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the union contracts for any negotiations whatsoever on these sub-jects.The Union had consented only to the negotiation of "morefavorable" terms than those contained in the union contracts.Thistest necessarily implied in our opinion that the negotiations must re-late to matters which were susceptible of comparison with some termof the union contracts; otherwise, the requirement that the termsnegotiated with individuals be more favorable than the collectivelybargained terms would be meaningless.Clearly, it would be impos-sible to determine whether a provision in a talent contract which hadno counterpart in the union contracts was,more favorable than any-thing in the union contracts.Consequently,, it is clear that the onlyway to give effect to the "more favorable" test in the union contractsis to construe those contracts as permitting individual bargainingonly with respect to matters covered by the union contracts, and asto those matters, as already stated, the bargaining must be limited toterms more favorable than those contained in the union contracts.Under the circumstances of this case, we believe that the Unionmight, if it wished, effectively waive its exclusive bargaining rightsto the limited extent indicated in Section 6 of its contracts with theRespondent,e and that the Respondent was free,within those limits,to bargain directly with individual artists.However, we find thatthe Respondent exceeded those limits by bargaining for, and incorpo-rating in the talent contracts, provisions which were either less favor-able than comparable provisions in the union contract " or whichrelated to matters outside the scope of such contracts.'J ICaseCo, supra. Oi der of Railroad Telegraphers v Railway Express Agency,Inc, supraConsent by the Union in its contracts to individual bargaining for betterterms than those provided by the union contracts presumably reflects recognition by theUnion of the gieat differences in the earning power of radio aitistsIn J I Case, thecourt saidOf course. when theio is great variation in circumstances of employment or capacityof eniplovees, it is possible for the collective bargain to prescribe only minimum ratesor maximum hours or expressly to leave certain areas open to individual bargaining.(321 U S at p. 338 )4 Illustrative of this type of provision are the following(1)Under some of tin. talent contracts the aitists are required to work 40 hours forthe same pay as the uriou contract provides for a 28-hour week, with less tavorableovertire rates than those fixed by the union contracts. In most of the talent contractsthere is no limitation on the Rorkweek and no provision for overtime.(2)The union contract grievance procedure provides for arbitration of disputes byarbitrators selected and paid jointly by the Union and the Respondent.Paragraph 10of the talent contracts provides that disputes as to the determination of an artist'sbonus are to be determined by a public accountant selected by the Respondentand paidby the artist8 Illustrative of this type of provision ate the foiloiimg(1)Paragraph 15 of the talent contract prohibits the artists from accepting otheremployment during the term of the contract, and from working within a radius of 150miles from Kansas City, Missouri, for a period of 12 months after leaving the Respond-ent's employ. In at least one case, the Respondent brought injunction proceedings againstone of its artists to enforce this restriction.(2)Under paragiaphs 4 and 5 of the talent contracts any material composed by theartists ahile in the Respondent's employ becomes the property of the Respondent.(3)Paragraph 3 of the talent contract recognizes the Respondent's right to assignfictitious air names to the artistsThe union contracts, while acknowledging the Re-spondent's pioperty right in all air names used by its employees, do not grant the Respond-ent the right to assign fictitious air names to its artists. MIDLAND, BROADCASTING COMPANY4614The majority holds further that it is not sufficient to show thatcertain provisions of the talent contracts may be less favorable to theartists than corresponding provisions of the union contracts, be-cause the contracts also confer certain benefits upon the artists.Weknow of no basis for this view.The union contracts forbid the nego-tiation of less favorable "terms and conditions" of employment, andauthorize the negotiation of better "terms," than the union minimum.Under this language, the negotiation ofany"term" of employment,which was not more favorable than the union minimum would violatethe union contracts.In the parlance of labor relations each distinct provision of anemployment contract is a term of employment.Thus, when a con-tract embodies a number of clauses, one relating to wages, another tohours, a third to seniority, etc., each such clause is deemed to be aterm of the employment relation .9We believe therefore that, in drafting section 6 of the union con-tracts, the parties intended to preclude the negotiation ofanypro-vision which, in itself, was not more favorable to the artist than theunion contracts, and did not intend to permit the negotiation of sucha provision upon the condition that the Respondent simultaneouslyagreed with the individual artists on other provisions, the sum ofwhich was more favorable to the artists than the union contracts.And, unlike the majority, we can attach no significance to the factthat no grievance may have been filed under the union contract onthe issuance of whether the talent contracts are less favorable than theunion contracts.10We would find, therefore, that the Respondent violated its statutoryduty to bargain with the majority representative by negotiatingprovisions in the talent contracts which were less favorable than theunion contracts.Contrary to the assumption of the majority, such afinding would not require that we engage in the function of rewritingthe, talent contracts for the parties.Our order need merely directthe Respondent to cease and desist from engaging in the conductfound to be unlawful and to bargain with the Union on the inclu-sion infuturetalent contracts of provisions not authorized by theexisting union contract 11Intermediate ReportMargaret L. Fassig,andMartin Sacks,Esgs., of Kansas City, Mo., for theGeneral Counsel.9See the language of Section 8 (d) of the Act, which refers to collective bargaining "withrespect to wages, hours, andotherterms and conditions of employment." [Emphasissupplied.]10The power of the Board to prevent unfair labor practices "shall not be affected by anyother means of adjustment or prevention that has been or may be established by agreement,law, or otherwise."Section 10 (a) of the Act." See, eg, Central Metallic Casket Co.,91 NLRB 572. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDOscar S. Brewer, Charles F. Lamkin, Jr.,andDupuy G. Warrick,Esqs., ofKansas City, Mo., for the Respondent.John J. Manning,Esq., andDon Roberts,of Kansas City, Mo., for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed December 29, 1947, by American Federationof Radio Artists, A. F. of L., herein called the Union, the General Counsel of theNational Labor Relation Board, herein respectively called the General Counseland the Board, by the Regional Director for the Seventeenth Region (KansasCity,Missouri), issued a complaint, dated June 28, 1949, against the MidlandBroadcasting Company, herein called the Respondent.The complaint allegedthat the Respondent had engaged in, and is engaging in, unfair labor practicesaffecting commerce, within the meaning of Section 8 (a) (1), (3), and (5)and Section 2 (6) and (7) of the Labor Managament Relations Act of 1947,61 Stat. 136, herein called the Act.Copies of the complaint, the amended charge,and the notice of hearing thereon were duly served upon the Respondent andthe Union.With respect to the unfair labor practices, the complaint alleged in substance :(1) that the Respondent discharged Sherwood Durkin on or about December 18,1947, and thereafter failed and refused to reinstate him for the reason that hejoined or assisted the Union, the American Guild of Variety Artists, A. F. of L.,or engaged in other concerted activities for the purposes of collective bargainingor other mutual aid or protection; (2) that at all times material hereto and priortoAugust 19, 1948, the Respondent interferred with, restrained, and coercedits employees by (a) entering into, modifying, and continuing in effect individualemployment contracts with its employees who are in the collective bargainingunit; (b) entering into, modifying, and continuing the individual employmentcontracts during the period of time that the Union has been the exclusivebargaining representative of the employees in the bargaining unit; (c) estab-lishment of terms and conditions of employment in conflict with, dissimilar to,and less favorable to employees than those established by the collective bargain-ing agreements between the Union and the Respondent covering the employeesin the said unit ; (d) entering into, renewing, or continuing in effect the in-dividual employment contracts without giving the Union an opportunity to bepresent at the time thereof; (e) entering into, renewing, or continuing in effectsaid contracts by bargaining directly and individually with its employees, con-cerning rates of pay, wages, hours of employment and/or other conditions ofemployment; (f) unilaterally modified terms and conditions of employment ofemployees in the said unit by the assignment of fictitious names without consult-ing the Union; (3) that, the Respondent refused to bargain in good faith withthe Union concerning all terms and conditions of employment of special programannouncers, by refusing to discuss and reduce to writing any terms or conditionsof employment, other than wages and union security, concerning said specialprogram announcers; and (4) that the Respondent, by acts described above,violated Section 8 (a) (1), 8 (a) (3), and 8 (a) (5) of the Act.The Respondent duly answered and admitted certain jurisdictional facts andthat the Union had been designated as bargaining representative of its em-ployees in an appropriate unit, but denied it had refused to bargain with theUnion, or that it had engaged in any unfair labor practices.Respondent alsoset forth in its answer specific affirmative defenses germane to the allegationsset forth in the complaint.Pursuant to notice, a hearing was held in Kansas City, Missouri, from July11 to 20, 1949, inclusive, before the undersigned Trial Examiner, duly designated MIDLAND, BROADCASTING COMPANY463by the Chief Trial Examiner. The General Counsel, the Respondent, and theUnion were represented by counsel and participated in the hearing and wereafforded full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues.At the close of the GeneralCounsel's case, the Respondent filed formal motions to strike certain testimonyand documentary evidence, and to dismiss the complaint, and orally arguedthe motion to dismiss.The undersigned reserved ruling as to some and deniedthe others.At the close of all the case, the Respondent renewed the motions andthe undersigned made the same rulings.The General Counsel moved the amend-ment of the pleadings to conform to the proof with respect to immaterial vari-ances,which was granted without objection.The Respondent orally arguedits motions and the General Counsel waived oral arguments.The motions on which ruling was reserved are now disposed of in accordancewith the considerations, findings, and conclusions herein.All parties were granted time for filing briefs and proposed findings of factand conclusions of law.A brief was filed by counsel for the General Counseland brief and proposed findings of fact and conclusions of law by counsel forthe Respondent.'The briefs and proposals have been carefully considered.Upon the entire record in the case and from his observations of the witnesses,and consideration of the contentions of counsel, the undersigned makes thefollowing :FINDINGS OF FACT 2FINDINGS OF FACT2The Respondent, Midland Broadcasting Company, a Missouri corporation, withits principal office and place of business at Kansas City, Missouri, is and has beenengaged in broadcasting network and local radio programs, sale of radio time,preparation, production, and transmission of radio programs and broadcasts. Itowns and operates studios and broadcasting facilities ; stations KMBC, andKMBC-FM at Kansas City, Missouri, and KFRM at Concordia, Kansas, underauthority of the Federal Communications Commission. It operates KMBCArtists Bureau for booking its radio artists for public performances. It broad-casts programs which originate outside the State of Missouri and is an outletfor the Columbia Broadcasting System, a national radio network. The Re-spondent sells radio advertising valued in excess of $100,000 annually, of whichmore than 50 percent is sold to customers located outside the State of Missouri.The Respondent admitted and the undersigned finds that the Respondent isengaged in commerce within the meaning of the Act.II,THE ORGANIZATIONS INVOLVEDItwas agreed and the undersigned finds that American Federation of RadioArtists,Kansas City Local, A. F. of L., is a labor organization admitting tomembership employees of the Respondent.It was also agreed and the undersigned finds that American Guild of VarietyArtists, A. F. of L., is a labor organization within the meaning of the Act.ITime for filing briefs was extended and the briefs were received September 30, 1949.Respondent filed a reply brief on October 7, 19492In making the findings herein,the undersigned has considered and weighed the entireevidence and the contentions of the parties. It would needlessly burden this report toseparately evaluate all of the testimony on the few disputed points.Such testimony orother evidence 'that conflicts with the findingsherein isnot credited. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. Prefatorystatement 3The Respondent's principal office and place of business is in Kansas City,Missouri, and it operates studios and broadcasts by radio over stations KMBC,KMBC-FM, and KFRM, under authority of the Federal Communications Com-mission.It also operates KMBC Artists Bureau for booking radio artists forpublic performances, and is an outlet for CBS.It had been the policy and practice of Respondent for several years prior heretoto employ radio announcers, actors, and singers on a probationary basis pendingdevelopment of the individual's talent, value, and appeal to the radio listeningpublic.This included the prospect of sale of talent to customers buying radiotime for advertising and other purposes.The expense to Respondent and thetime necessary for talent development is not clear in the record, but it is clearthat it varied in individual cases.Contracts between the individuals and theRespondent were executed for the protection of both parties.In early 1946, AFRA Kansas City local was organized to represent radio artistsin that area, and after negotiations with Respondent executed a contract datedJune 1, 1946, which was effective May 15, 1946, through the last day of Febru-ary 1948.The contract was to remain in effect from year to year from the firstday of March through the last day of February unless changed or terminatedas provided therein.The contract provided for ratification by the nationalexecutive secretary of the Union.That was accomplished as of the date ofcontract.On June 1, 1946, all of the parties also executed a letter which modified thecontract in respect to the exclusion from coverage thereunder of certain em-ployees, and on the same date executed a letter which stated Respondent'spolicy in respect to voice, transcriptions, and character of broadcasting.Thatletter also contained a paragraph, to which all parties agreed, that "It, of course,is understood that air names of all persons employed by KMBC remain theproperty of KMBC and could not be used in any outside work."As provided therein, the contract was opened after notice, on March 1, 1947,for discussion of wages and fees, and after negotiations were completed, anamendment was executed by all the parties under date of March 31, 1947, andbecame a part of the contract of June 1, 1946. The amendment settled theminimum salary of staff artists, staff announcers, and staff actors and singers(singles).The June 1, 1946, contract as amended remained in effect until a new contractwas negotiated and entered into over the signatures of the local union representa-tive, the national executive secretary of the union, and the Respondent underdate of August 19, 1948.The same parties executed a contract covering all regu-lar staff continuity writers, and also five more letters dated August 19, 1948,respecting Respondent's policy and certain employees, job classifications, andwage scalesThese specific matters will be discussed later in this report.B. The alleged refusal to,bargain1.The appropriate unit and representation by the Union of a majority thereinItwas not disputed and the undersigned finds that all full-time staff an-nouncers, full-time staff actors, and full-time staff singers, excluding all musiciansand all supervisory personnel (Managing News Editor, Farm Director, Director8This statement is based upon undisputed evidence and exhibits adduced at the hearing,but does not include all that was presented.Other undisputed evidence and exhibits will bediscussed in relation to appropriate parts of this report. MIDLANDBROADCASTING COMPANY,465of Education and Research, Director of Sports, Director of Home Economics,etc.)and excluding all persons primarily engaged in education, public service,farm and youth programs, and activities and persons who appear on programsof a quasi-governmental, religious, political, educational, and civic nature, andexcluding all special program announcers except as to minimum weekly wagescale, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.It was also not disputed that at all times material hereto, the Union has beenand now is the duly designated representative of the employees of the Respondentin the afoiesaid bargaining unit.The undersigned therefore, finds that at alltimes material hereto, the Union was, and now is, the duly designated bargainingrepresentative of the employees in the appropriate bargaining unit for thepurposes of collective bargaining within the meaning of Section 9 (a) of the Act.2.The Union contractsCollective bargaining negotiations between the Union and the Respondent werestarted in the spring of 1946, and carried to conclusion of contract on June 1, 1946.There is no evidence of animosity or serious dispute on the part of either party,and when in March 1947, the agreement was opened for discussion of wagesand fees as provided therein, the amendment of March 31, 1947, resulted, andbecame a part of the June 1, 1946, contract. Again there is no evidence ofanimosity or serious dispute between the parties.A dispute on interpretation ofthe contract arose in the fall of 1947.At that time, the Union complained ofdisparity of contracts in relation to a few preprogram contracts, which had beeneffected between individuals and the RespondentThe Union presented itscomplaint as a grievance and after meetings with Respondent's officials, thegrievance was settled by the cancellation of those specific individual preprogramcontracts, as demanded by the Union, effective December 15, 1947, before thecharge in this case was filed on December 22, 1947.As those grievances weresettled in accord with the demands of the employees and their bargaining repre-sentative, before any charges had been filed with the Board, the undersignedfinds that the said preprogram contracts are not a proper subject of complaintafter settlement has been effected.Don Roberts, executive secretary of the Kansas City Local of the Union,opened the negotiations for a new collective bargaining agreement with the Re-spondent's officials in March 1948, and clearly reached the bargaining stage onor about June 14, 1948.Thereafter 16 negotiation meetings were held or sched-uled and an agreement was reached on or about August 18, 1948The agree-ments were reduced to writing on August 19, 1948, and signed by Roberts andthe Respondent on August 20, and forwarded to National Executive SecretaryGeorge Heller, who advised by telegram August 28, 1948, that the contract hadbeen ratified by the national board of the Union and countersigned by himAlso under date of August 19, 1948, a contract was executed covering all regularstaff continuity writers, and five letters were executed by the Union and Re-spondent and countersigned by Heller, covering classification of one employee asa special program announcer, and clarifying and modifying the contract in certainspecified respects.The wage scale was agreed on a minimum rate per weekbased on length of service from 0 to and including "after 24 months."Roberts testified as to the contract :It is in writing by virtue of the union contract, as far as I am concerned,"It is not an oral agreement," and, "I think this contract covers everythingquite sufficiently."943732-51-31 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoberts was asked if the purpose of this proceeding was to get the Board towrite a contract for the Union that the Respondent refused to write, andanswered :No, my position is exactly this-I have tried for a long time to write con-tracts at KMBC ; I thought they covered everything ; I thought they madenull and void the individual employment contract.But from time to timewe have things occur, such as the Don Sullivan discharge; and so on, whichconvinces me that the union contract isn't any good. So I don't want tostrike the Company;' we could do that easily.We are going to negotiateagain shortly.6I don't want to get into that position.So I am trying thismethod' to work out some agreement where the individual employmentcontract would be modified in accordance with 8 the union contract.3.The talent contractsFor years prior to the advent of the Union, the Respondent had entered intoindividual talent contracts with employees it engaged as radio announcers,actors, and singers.By reason of the nature of services to be performed by theindividual artist and the nature of Respondent's business, it was an establishedcustom to contract for 5-year periods subject to the right of cancellation uponcertain stated contingencies.In some cases the artist and the Respondent enteredinto a talent option contract for a short period of time preliminary to enteringinto the long-term talent contract.The consideration is set forth as salary or wages on a weekly or monthly pay-ment basis and in most instances on a graduated scale upward for each year thecontract remained in effort. In addition to the salary or wage, the talent con-tract provided that the employee be paid one-half of the net amount theRespondent received from the sale of the employee's services to others for par-ticipation in shows, broadcasts, motion pictures, electrical transcriptions, scripts,and features.The net amount was determined after cost of development, pro-duction and sale, and deduction of the amounts advanced to the saidindividual.The Respondent maintained books and records of the payment of salary orwages to each employee and the detail of all expenses of the development pro-duction and sale above stated.At the end of each year, the Respondent prepareda statement of the account of each employee called "Memo Account." The memoaccount set forth the debit balance as of the beginning of the year and set forththe employee's credits and debits, losses, debit balance, advances against theaccount for the year involved and the balance due the employee at year's endif the employee was entitled to participate in the income from said employee'sservice, over and above the salary or wage paid as provided in the talent contract.It was not disputed that employees received a memo account statement with thepayment to them of the amount of money over previous payments at the end of theyear.Others could obtain them on request and some of the witnesses in thiscase had secured them on request even though no extra payment was due atthe end of the year.The Sullivan discharge is not involved herein.The contract provides"As long as this Agreement is in effect, the employees shall notstrike not picket the Company of its property,nor fail tocomply withthe terms of thisAgreement and likewise the Company shall not cause any lock-out and shall observe theprocedure herein set up foi the settlement of controveisies hereunder "8Effective date of contractMarch 1,1948,thiough last day of February 1950.4Determination of charges of unfair labor practices8The contract provides that changes may be made atanytime by mutual consent buteither party desiring a change must notify the other in,writing at least 60 days prior toMarch 1, 1950. MIDLAND,BROADCASTING COMPANY4674.The issuesThe complaint alleged and the Respondent admitted that it had "at all timesmaterial hereto entered into, modified,and/or continued in effect individualemployment contracts with its employees who are in the collective bargainingunit described...above."This referred to the talent contracts describedabove. It was also alleged and admitted that Respondent's actions in that regardwere continued during the period of time that the Union has been the exclusivecollective bargaining representative of the employees in the bargaining unitdescribed above.The Union contended that the talent contracts were less favorable to theemployees than the union contracts,and that said contracts were entered into,modified, and continued in effect without notice to,approval of, or bargainingwith, the Union.The Respondent contended that its talent contracts were not less favorable tothe employees because it had paid to its employees at least as much as theminimum rate of salary or wages as set out in the union contract,and otherprovisions of its talent contract were authorized by that contract, includingthe right to negotiate with the individual and without notice to,or approvalof, the Union.Some of the talent contracts introduced in evidence were in effect prior to,and were to remain in effect after the term of, the union contract. Bothcontracts provided for a minimum wage or salary.J.Noland Franz, comptroller and administrative assistant of Respondent,testified credibly that immediately upon effect of the union contract, he issuedinstructions 0 to increase the wage scales in conformity with and as set forthin the contract.The fact that all salaries and wages were adjusted to conformwith the union contract of August 19, 1948, was not disputed by any of theemployees that testified in this caseRoberts testified that the employeesactually "received in dollars" the amount of salary or wage agreed upon in theunion contract.The union contention that the talent contracts and the "MemoAccounts" were less favorable to the employees than the union contract wasbased upon the union interpretation of those two instruments.Roberts testi-fied that "by that I mean that he (Cirotto) is given maybe his hundred dollarsa week in salary, but immediately it is entered as a debit on his memo account,and if he doesn't do enough commercial shows, he owes the company thatmoney at the end of the year, and if the contract is valid, the company cancollect the money.So has he been pair the scale or not? In my opinion, no."Cirotto'smemo account 30 was introduced in evidence, identified by an officialof Respondent Company and Cirotto himself, called as a witness for the GeneralCounsel.Cirotto was not interrogated at all about his contractual relationswith the Respondent or about his salary or wages. The undersigned thereforeturns to the exhibits and finds that he was paid a salary of $5,065 in 1948, andhis talent contract" executed June 1, 1945, for a period ending May 31, 1950,shows his weekly wage minimum to be $57.50, which is obviously less thanthe amount he actually received.His base wage was increased to $100 perweek by the union contract of August 19, 1948, and Respondent immediatelycomplied therewith but did not change that physical provision of the talentcontract.Franz testified that where salaries were less than the union contract calledfor they were immediately adjusted upward to the correct figure and where0Respondent'sExhibit No. 19.10General Counsel'sExhibit 28-F11General Counsel's Exhibit No. 24. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe salary was in excess of the contract figure it remained at that figure andwas not revised downward.He further testified that the memo accounts aresolely the manner in which the company maintains a record of whether or notthe employee is entitled to participate, and where it shows a debit balance thereis no claim on anyone.Caroline Ellis, a member of the Union, employed by Respondent for manyyears as a commentator on women's events, testified credibly that she receivedthe salary guaranteed by her talent contract and would not be expected topay any money back to the employer where the memo account showed a"deficit."She performed a radio program which was sponsored by GeneralMills, who paid the Respondent for her services and that pay was divided be-tween her and the Respondent in accord with the provision of the talent contract.Arthur B. Church, president and treasurer of the Respondent, testified crediblythat the memo accounts were instituted to show that the employees "if theyreach a successful stage they share with me fifty-fifty in the profits of theirendeavors, in addition to their salary," and if the memo accounts were can-celed the employees went solely under the union contract they would receivesubstantially less money.James K. Fulkerson, a member of the radio team called the Lazy River Boys,testified credibly that his talent contract provided for a wage of $60 per weekand he was getting what the contract called for and had received as much as$100 a week.The payment was for personal appearances added to the $60 salary.The undersigned is convinced and finds that the talent contracts and the memoaccount bookkeeping method of determining the amount of participation due the-employee, if any, which was set up in accordance with said contract, did notestablish less favorable rates of salary or wages than the union contract.Thereis no forum that would require any employee to return his wages or salary to theRespondent under the talent contract and the memo account.13The complaint alleged that the Respondent refused to bargain in good faithwith the Union concerning the individual talent contracts.Roberts testified that the first such contract be obtained was in December 1947,although he had requested a copy from Respondent in April 1946.The Respond-ent introduced two letters 13 addressed to Roberts which discussed the talentcontracts and the one of March 8, 1947, stated the Respondent was placing asinger and a newscaster under contract, and the letter of January 16, 1947,stated the Respondent was "in the process of employing John McDermott as spe-cial events Director replacing Gene Dennis whose talent contract with us expiresas of February 28, 1947."Roberts was interrogated as a witness. "Q. Did youhave more than one conversation with Koerper regarding the talent contracts ofthe company?" "A. Yes, we did. I would say three or four conversationsrelating to the contracts, between July and August 19, and we finally signed theagreement." 14The talent contracts provided that Respondent had the right to assign fictitiousnames or characters to its performers and that such "air names" remain theproperty of the Respondent. The Respondent assigned air names to the membersof the radio group Lazy River Boys and Roberts presented their objection to theRespondent and was advised that Respondent could not alter the decisionwith respect to air names."Both the talent contract and the meno account could, in the opinion of the under-signed, be more clearly explicit as to the nonliabihty of any employee to owe or repayto the company any of the money paid as salary or wages.13Respondent's Exhibits 17 and 18.24The union contract of August 19, 1948. MIDLAND' BROADCASTING COMPANY469The union contract of 1948 provided that "It, of course, is understood that airnames of all persons employed by KMBC remain the property of KMBC andcould net be used'in any outside work."With reference to the allegation ofrefusal to consult with or bargain with the Union concerning the assignment offictitious names to employees, Roberts testified, "Q So you did negotiate aboutit,didn't you?" "A. About air names?"' "Q. I mean about air names, yes.""A. -Yes." and also stated, "I had no reason to contest the company's right tokeep the air names which it had assigned or might assign."Gladys Rose Floris, employed by the Respondent as director of home economics,testified credibly that she was given a copy of the talent contract to study beforeshe was employed and told to take it to her room where she would have a chanceto study it carefully.She advised Respondent that she did not want to sign itand returned to Ohio. She had discussed the possible assignment of an air nameand at a later date, when she decided to accept the talent contract, she wasassigned the air name of Sally Baker, and worked for Respondent until sheresigned on July 1, 1949, effective August 16.Other employee witnesses testified without dispute that they "went over" thetalent contracts in full before they signed them, and that they had each receivedthe amount called for by that contract in wages or salary, and were paid forcertain other work over and above the amount.The union contract of August 19, 1948, agreed that :2.The Company has the sole and exclusive right to plan, control anddirect the operations of its radio and television stations, to hire, discharge,promote employees and to supervise and direct the employees in their work;to determine their qualifications with respect to experience, training andfitness, their competency and the number to be employed.3.The Company agrees that during the term of this Agreement, everyartist covered by Paragraph 1, above, excluding free-lance artists, will beemployed by it directly, . . . If at any time during the probationary periodsuch 1 artist is not satisfactory to the Company, the Company may at anytime during the probationary period terminate the services of such artistwithout notice.4.AFRA agrees to accept as member of AFRA any artist the companywishes to employ or use, as provided above, subject to the imposition ofterms and penalties in the case of members suspended or expelled by AFRA.AFRA agrees, however, that if it suspends or expels a member who is em-ployed by the Company, such suspension or expulsion shall not affect theobligation of the staff artist to perform then existing contracts for the dura-tion of the contract between the Company and the artist, or the Company'sright at its option to demand performance thereof, or the Company's rightto continue the employment of such artist, provided however, such artistmust pay, or tender payment, to AFRA the standard dues paid by regularmembers of AFRA during such period.6. . . . the Company further agrees that nothing in the contract shallbe deemed to prevent any full-time staff artist from negotiating for orobtaining better terms than the minimum terms provided herein.If the compensation or the hours now had by any full-time staff artistare more favorable to such artist than the compensation or hours hereinspecified, then this contract shall not modify any more favorable compensa-tion or hours now enjoyed by any such artist, but the Company reservesthe right to alter, amend, modify or change any such arrangement, providedsuch alteration, amendment or change does not reduce the same below theminimums specified in Schedule I hereof. (Wage schedule.)- , 470DECISIONSOF NATIONALLABOR RELATIONS BOARD9 . . . Any employee shall give the Company two (2) weeks writtennotice of his intentions to terminate his employment under this Agreement.The only exception to this provision shall be in the event of a written agree-ment between the Company and the artist providing otherwise.12.No deductions, directly or indirectly, by way of commission or other-wise may be made by the Company . . . by which any staff artist shallreceive less than the minimum established by this Agreement,such mini-mum being net to the said staff artist, except for withholding or deductionswhich are authorized by law, or agreed to by the employee.It is clear that the contract provided that the Respondent was given the rightto employ talent and enter into individual talent contracts unilaterally, andit has not been shown in this case that the talent contracts interfered in any waywith the collective bargaining rights of the employees. It is so found.15There is no better known field of industry for the exercise of the right by theemployee of making an individual talent contract than that of radio entertain-ment, where the sole value of the employment relation rests upon the individualperformance value to the radio listening public.The contract defined "Special program announcers"and stated that they"do not come within the scope of this Agreement"except as to wages and unionsecurity.That subject *as bargained and was settled in the contract.The contract of June 1, 1946,contained most of the provisions set forth aboveand in March 1948, the Union and the Respondent began to meet and discussterms of the new contract.As found above,there were 16 negotiation meetingsand Roberts'testimony together with the consideration of the terms and pro-visions of the contract of August 19, 1948, convinces the undersigned and it isfound that Respondent bargained with the Union on all points of issue raisedby the Union.The Respondent did refuse to agree to some of the demandsmade by the Union ; nevertheless the parties did reach an agreement,reducedit to writing,and signed it. It is found that the action of the parties settledthe issues 19The undersigned makes no finding upon the contention of the Union that a"side" or "oral"agreement was made between the parties at the time of signingthe contract for the reason that the contract itself made any such agreementnull and i oid where it provided,"However, changes may be made at any timeby mutual consent.Any changesagreed upon shall be reduced to writing,signed by both parties hereto and approved by the National Executive Secretary,the same as this Agreement."No such agreement in writing was produced inthis record.The definition of collective bargaining set forth in'Section 8 (d) of the Actplaced duties and responsibilities on employers and unions alike. It was notdisputed that the Respondent met and conferred with the Union many times andthat the Respondent refused to concede on all points.There was no credibleevidence that Respondent refused to bargain in good faith unless that failure toconcede may be so construed.15 "Care has been taken in the opinions of the Court to reserve a field for the individualcontract,even in industries covered oy the [Act], not merely as an act or evidence ofhiring, but also in the sense of a completely individually bargained contract setting outterms of employment, because there are circumstances in which it may legally be used,in fact,inwhich there is no alternative."J. I. Case Company v. N. L. R. B.,321U. S. 332.16The Board may not shape the course of negotiations between employees and em-ployers so long as the employer bargains collectively in accordance with the Act.N. L. R. B.v.P. LorillardCo., 117 F 2d 921 ;Singer Mfg. Co. v. N. L. R. B.,119 F.2d 131. MIDLAND, BROADCASTING COMPANY471Consideration of the evidence on the record as a whole convinces the under-signed that the Respondent did not, at any time, fail or refuse to bargain col-lectively' in good faith with the Union, and did not interfere with, restrain, orcoerce its employees in the exercise of the rights guaranteed them in Section7 of the Act.C.The dischargeSherwood Durkin was employed by the Respondent as a station announcer in1942 and at that time signed an individual talent contract.After service in theArmy, he returned to the employment in November 1945, and was a staff an-nouncer until his discharge on December 18, 1947.He joined the APRA unionin February 1946, became a member of the board and shop steward, which posi-tion he retained during his employment.He was elected president of the localin February 1947, and attended 7 to 10 meetings of the negotiations with Re-spondent which culminated in the March 1947 amendment to the June 1, 1946,union contract.Durkin's duties as shop steward included the presentation of grievances andthe record is clear that he presented numerous grievances during his time inoffice.Many of the grievances he presented, however, were his own personalgrievances.Itwas his practice to present the matters to Roderick Cupp, theprogram director, or to James McConnell, head of the Artists Bureau,and if nosettlement was made to his satisfaction he then referred the matters to DonRoberts, executive secretary of the local. It was customary for Roberts to dealwith the management of Respondent Company, as neither Cupp nor McConnellhad authority to settle grievances.Durkin presented his preference for a change in work shift to Cupp, accordingto his own testimony, over a long period oftime, and his demand for extra feefor doing sportscast at least 10 times. It is clear that Durkin exhibited angerduring many of his conferences with Cupp in the discussion of grievances, butthere is no evidence that he engaged in the use of profane and obscene terms priorto November 1947, as set out later.After his discharge, Durkin instituted a civil suit against Respondent becauseof his discharge and his deposition was duly taken in that case and referred toherein.In that deposition in reference to his anger, he answered, "A. I wasprovoked to that anger by the said Mr. Cupp on many occasions."Durkin was given a wage raise in 1946 and another at the time of the contractamendment in March 1947. Then in June 1947, he suggested a program andpresented the script," for which he was praised by the management and hisefforts encouraged.On November 4, 1947, Durkin left his shift early in violation of rules andCupp advised Karl Koerper, vice president and managing director, of the insub-ordination and recommended "that Sherwood Durkin be discharged for suchinsubordinate act this afternoon."Koerper wrote a memorandum to Durkin onNovember 5, 1947, where he warned that if Durkin again left his assignmentwithout permission his employment would be terminated.That memo also stated,"There are other reports concerning you which I should like to discuss with youas soon aswe can arrange a time to fit both your and my schedule." '8 Durkinacknowledged the memo on November 6, 1947, to Koerper and after admitting thathe had left the station before end-time of his shift, stated that he imagined theother reports concerning him. "I am fully aware that I, as AFRA and AGVA'srepresentative here, am right in the middle of a lot of talk" and said he would"Respondent's Exhibit 21IsRespondent's Exhibits 11 and 16. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscuss the reports.The discussion did not take place, and nothing was done,as the Respondent preferred to give Durkin another chance.Karl Koerper, vice president and managing director for Respondent, testifiedcredibly that the "reports" mentioned in his memo to Durkin on November 5,1947, were the reports he had been receiving from Cupp after conferences withDurkin since the summer of 1947 that verbal clashes between them were becomingmore intense and Cupp was complaining of Durkin's attitude, and reported inNovember that Durkin had started using profanity.Durkin as a witness wasasked about and testified, "I might have."Koerper further testified that later on Durkin, in some instances, directed theprofanity toward him, and that Cupp reported to him that the profanity waslater directed against company policies and the management, and against Cupppersonally.The fact that in November 1947 Durkin used profanity and directed it towardCupp, Koerper, and the management was supported in the record by the creditedtestimony of Roderick Cupp, the program director, and Kenneth Krahl, studiodirector and member of IBEW. Cupp testified that during the latter part of1947 after a meeting Durkin, on leaving, turned to him and said "you will hearfrom me about this, you s. o. b., you wait and see," and that Durkin referred toKoerper as a brainless b- on several occasions. Cupp did not report that toKoerper at first, but eventually in late 1947 told Koerper that Durkin was beingabusive, or argumentative, and was using profanity as regards the Company andits officers.Krahl testified that his office was located 20 to 30 feet, from theartists' lounge where he could hear Durkin make the obscene statements aboutthe Company and on one occasion heard Durkin make the obscene statement inhis office.There is no doubt that the statements made by Durkin as recitedby these and other witnesses were profane and obscene. They will not berepeated here as they are in the record.It was not disputed that Durkin was active in union affairs and in the organi-zational efforts for the American Guild of Variety ArtistsNor was it disputedthat he was active in the presentation of grievances.The Respondent contendedthat none of the activity had anything to do with the discharge.George Heller, national executive secretary of the Union, testified crediblythat Koerper called on him in New York, New York, in March 1947, "and wehad what I imagine was a rather pleasant 20 minutes, I think it was about 20minutes"; that he (Koerper) indicated that the attitude of the shop steward atKMBC was over-enthusiastic ; that he also had some trouble with Don Robertsand that he complained about the rather attentive manner in which the shopsteward took care of matters at K111BC.Koerper did not mention the name ofthe shop steward.Durkin testified without dispute that he was active in organizational workfor the American Guild of Variety Artists beginning in September 1947, and dis-'cussed that organization with Cupp and McConnell on numerous occasions, butdid not know whether or not Koerper or Church knew about it. If there wasany evidence of union animus on the part of Respondent, that could raise apresumption that the discharge may have been caused in part at least by thatunion activity.However, there was no showing of such animosity and it is clearthat the Respondent did have a valid and sufficient reason for the discharge ofDurkin when he left his post without permission and admittedly could have beendischarged therefor on November 4, 1947.Respondent did not exercise its plainright to discharge Durkin at that time, and did not discharge him until about6 weeks thereafter.During that 6 weeks the reports of the use of profanity andthe expression of obscene terms in connection with the Respondent and its officerswere made to Church, the Respondent's president. MIDLAND, BROADCASTING COMPANY473Church testified that "the thing that immediately precipitated his dischargewas the matter of reports that had come to me and statements made to me thatDurkin had made defamatory statements concerning the organization and itsofficers quite a number of times to a number of people,and in some cases ap-parently in front of other people who were not officers and managers of thecompany."He asked Durkin to resign and on refusal,discharged him onDecember 18, 1947.The Board held in an early case that "an employer has a right to discharge anemployee for using obscene language in his plant if he sees fit to do so. TheAct is not designed to deprive him of such rights." 19 The Board and courts havebroadened that statement in numerous cases since and have held that an em-ployee may be discharged by the employer for a good reason, a poor reason, orno reason at all, so long as the terms of the statute are not violated.20Moreover,itmatters not that for reasons apart from unionactivityan employee deservessummary discharge if as a fact the reason was unionactivity.21ConclusionThere is undoubtedly an inference that Respondent desired to rid itself of oneso' aggressive in his efforts to advance the cause of his union.Such inference,however, in the opinion of the undersigned,ismore than offset by a combinationof factors supporting Respondent's position,among them the paucity of proba-tive evidence tending to show that Respondent bore animosity toward eitherDurkin or the union he represented,or had interfered with, restrained, orcoerced its employees in the exercise of the rights guaranteed by Section 7 of the-Act.Such inference and contentions are met by the positive and seemingly sinceredenial of such thought and conduct,and the admission by Durkin that he mighthave uttered the words directed to officers of, and about,the Respondent Com-pany attributed to him.Not even these and other supporting factors serveto completely remove suspicions arising out of Durkin's union activities, butsuspicions do not make a case, and the undersigned,upon consideration of theentire record, is not persuaded that the General Counsel has sustained hisposition by a preponderance of the credible evidence.There must be a pre-ponderance of evidence to show that the Respondent was motivated by anti-union considerationsUpon the entire record the undersigned is convinced,and finds, that the Gen-eral Counsel did not prove the allegations of the complaint,and that the Re-spondent did establish its defense that it did not engage in unfair labor practices.Therefore,the undersigned recommends that the complaint hereinbe dis-missed.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case,the undersigned makes the following:CONCLUSIONS OF LAW1.The Respondent, Midland Broadcasting Company, is engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.American Federation of Radio Artists, Kansas City Local, A. F. of L., is alabor organization admitting to membership employees of the Respondent.19Titmus Optical Co., 9NLRB 1026.'INL R.B. v. Condenser Corp. of America,128 F.2d 67,75 (C A 3).21Budd Mfg.Co. v. N. L R B,138 F. 2d 86, 90(C. A. 3), cert. denied 321 U. S. 773.22 SeePunch and JudyTogs,Inc. of California,86 NLRB 629.1 474DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.American Guild of Variety Artists,A. F. of L., is a labor organization withinthe meaning of the Act.4.The Respondent has not engaged in unfair labor practices within the mean-ing of Section 8 (a) (1), (3),and (5)of the Act.[Recommended Order omitted from publication in this volume.]TELECHRON,INC.andUNITED ELECTRICAL, RADIO & MACHINEWORKERSOF AMERICA(UE), PETITIONER.Case No. 1-RC-1452.February27,1951Second Supplemental Decision and OrderOn December 12, 1950, the Board issued a Supplemental Decisionand Order 1 in this proceeding, finding merit in the objections to theconduct of the election which had been filed by the United Steel-workers of America, and directing that the election of August 10,1950, be set aside.Thereafter, on December 26, 1950, the Employerfiled a motion to reconsider the Supplemental Decision and Order, andthe Petitioner, herein, filed objections to said motion.We have considered the Employer's motion to reconsider, and findit to be without merit.2The statements which were found to have interfered with the em-ployees' free choice in the election were contained in a letter theEmployer sent to the employees on August 8, 1950. In this letterthe question "What can you expect from any union?" was posed; andto it the following reply was offered "To have wage increases, insuranceand other benefits held up."This was followed by two examples, inone of which reference was made to the fact that at another plantof the Employer (the Ashland plant) "employees now represented byUE are being preventedright nowfrom enjoying your recent wageincrease and insurance benefits." In the other example given, thestatement is made that "You'd have an improved pension plan nowtoo if both UE and CIO were not to-day making it impossible forus to give it tQ you and other Telechron employees."In its motion, the Employer contends in substance that the em-ployees were generally aware of certain circumstances surroundingnegotiations at the Ashland plant and of the special reasons for thedelay in instituting the contemplated improvement in the pension plan.As a consequence, the Employer urges the, employees reasonably in-192 NLRB No. 1132Although,pursuant to Section 3 (b) of the Act,the Decision and Direction of Electionas well as the Supplemental Decision and Order in this matter were considered by a three-member panel of the Board,allMembers of the Board have considered the Employer'smotion to reconsider.Chairman Herzog and Member Reynolds disagree with the resultreached herein for the reasons set forth in their separate opinion93 NLRB No. 67.